DETAILED ACTION
This Office Action is responsive to communications of application received on 2/15/2021. The disposition of the claims is as follows: claims 1-17 are pending in this application. 
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-040770 filed in Japan on 3/10/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 3/29/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/15/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Steinhilber (US 7404553) teaches sheets of a medium stored in a stack are separated and fed into an office machine. The edge of the top sheet is lifted off the corresponding edge of the following second sheet. At least one separator is inserted into the gap resulting from the lifting of the top-sheet and the top sheet is lifted by the separator from the following sheet. This causes a reduction of the friction between the top sheet and the following sheet during separation of the top sheet, so that the electrical charge of the sheets generated by this friction is minimized (sheet separator 26 as shown in figure 1-2). 
However, the prior art searched and of record neither anticipates nor suggests the claimed combinations of an abnormality detection device configured to detect an abnormal state in which the gap larger than a predetermined size is not formed between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG D TRAN/Primary Examiner, Art Unit 2675